DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The following is a Final Office action in response to communications received on April 5, 2022. Claims 1-17 are pending and addressed below.

Response to Arguments
Applicant’s amendments are sufficient to overcome the 35 U.S.C. 101 rejections set forth in the previous Office Action.
Applicant’s arguments regarding the 35 U.S.C. 102/103 rejections set forth in the previous Office Action have been fully considered but are moot in view of the new grounds of rejection. Applicant has amended the claims in such a way that the scope of the claims has been changed. Accordingly, new art is being used to address the newly amended claim limitations. Therefore, Applicant’s arguments are rendered moot. As an additional note (while not necessary since Applicant’s arguments are moot), Examiner would like to briefly address two of Applicant’s statements. First, Applicant states that an expiration date is not an expiration parameter as defined by Applicant’s application as filed (pg. 8 of Remarks). However, Applicant’s specification simply does not provide a specific definition for the term “expiration parameter.” In fact, Applicant’s specification states that an expiration parameter can include a time period (paragraph [0026] of the application as field). Second, Applicant states the Office Action’s interpretation of the term “time” is not consistent with its definition in the specification (pg. 9 of Remarks – apparently meaning that “time” and date are “different”). However, Applicant’s specification makes no such definition. Examiner, therefore, respectfully disagrees with Applicant’s statements. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 16 recites the limitation “the determination.” There are multiple previously recited determinations and it is unclear as to which particular determination the limitation is referring. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al. (U.S. Pub. No. 2014/0095394 and hereinafter referred to as Hughes) in view of Thomas et al. (U.S. Pub. No. 2005/0114234).
As to claim 1, Hughes discloses a non-transitory computer-readable medium to store machine-readable instructions that, when executed by a processor (paragraphs [0021], [0030] and claim 21, Hughes teaches a medium storing instructions executable by a processing device), cause the processor to: 
verify a signature of a licensing object (paragraphs [0003] and [0072], Hughes teaches verifying a license signature);
determine that a license of the licensing object has expired based on an expiration date, time, or a combination thereof, specific to the licensing object (paragraphs [0071], [0072] and [0090], Hughes teaches determining if a license has expired based on an expiration date); and 
control an application based on the determination and based on an expiration parameter specific to the licensing object (paragraphs [0071], [0072] and [0090], Hughes teaches software is allowed to execute if the license is not expired and not allowed to execute if the license is expired where expiration is determined by an expiration date (parameter).). Hughes does not specifically disclose the expiration parameter indicating how to control the application after expiration of the license as claimed. However, Thomas does disclose 
the expiration parameter indicating how to control the application after expiration of the license (paragraph [0033], Thomas teaches an action is described in a license to take upon expiration.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hughes with the teachings of Thomas for having the expiration parameter indicate how to control the application after expiration of the license because this would improve security and flexibility.
As to claim 2, the combination of teachings between Hughes and Thomas disclose the non-transitory computer-readable medium of claim 1, wherein to verify the signature includes to cause the processor to use a public key of an asymmetric encryption (paragraphs [0064] and [0072], Hughes teaches using a public key for signature verification.).
As to claim 3, the combination of teachings between Hughes and Thomas disclose the non-transitory computer-readable medium of claim 1, wherein the licensing object is a licensing file (paragraphs [0071]-[0072], Hughes teaches the license may be stored in a file.).
As to claim 4, the combination of teachings between Hughes and Thomas disclose the non-transitory computer-readable medium of claim 1, wherein to control the application includes to cause the processor to provide a message to a user regarding the determination that the license of the licensing object has expired (paragraph [0072], Hughes teaches prompting a user with information indicating the license has expired.).

As to claim 11, Hughes discloses a method comprising: 
receiving a request to execute an application (paragraphs [0071], [0072] and [0090], Hughes teaches attempting to launch an application); 
determining that a license to the application has expired based on an expiration date and time of a licensing object (paragraphs [0044], [0071], [0072] and [0090], Hughes teaches determining if a license has expired based on an expiration date and a time period); and 
controlling execution of the application in accordance with an expiration restriction, the expiration restriction being specific to the licensing object (paragraphs [0071], [0072] and [0090], Hughes teaches software is allowed to execute if the license is not expired and not allowed to execute if the license is expired.). Hughes does not specifically disclose the expiration restriction indicating how to control the application after expiration of the license as claimed. However, Thomas does disclose 
the expiration restriction indicating how to control the application after expiration of the license (paragraph [0033], Thomas teaches an action is described in a license to take upon expiration.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hughes with the teachings of Thomas for having the expiration restriction indicate how to control the application after expiration of the license because this would improve security and flexibility.
As to claim 12, the combination of teachings between Hughes and Thomas disclose the method of claim 11, wherein the controlling execution of the application includes preventing execution of the application (paragraphs [0071], [0072] and [0090], Hughes teaches software is not allowed to execute if the license is expired.).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hughes and Thomas as applied to claim 1 above, and further in view of Mowatt et al. (U.S. Pub. No. 2018/0218466 and hereinafter referred to as Mowatt).
As to claim 5, the combination of teachings between Hughes and Thomas disclose the non-transitory computer-readable medium of claim 1, wherein the computer- readable instructions, when executed by the processor, cause the processor to: determine that an amount of time has passed after expiration of the licensing object (paragraphs [0071], [0072] and [0090], Hughes teaches determining if a license has expired.). The combination of teachings between Hughes and Thomas does not specifically disclose in response to the determination that the amount of time has passed, control the application based on a second expiration parameter specific to the licensing object as claimed. However, Mowatt does disclose
in response to the determination that the amount of time has passed, control the application based on a second expiration parameter specific to the licensing object (paragraphs [0026] and [0043], Mowatt teaches different license expirations where after a first license period has expired, switching to a second license period with a second expiration.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Hughes with the teachings of Mowatt for controlling the application based on a second expiration parameter because this would increase flexibility and improve user experience.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hughes and Thomas as applied to claim 11 above, and further in view of Tyamagondlu et al. (U.S. Pub. No. 2011/0061047 and hereinafter referred to as Tyamagondlu).
As to claim 13, the combination of teachings between Hughes and Thomas disclose the method of claim 11 comprising: 
receiving a request to execute a second application (paragraphs [0071], [0072] and [0090], Hughes teaches attempting to launch an application); 
determining that a license to the second application has expired based on the licensing object (paragraphs [0071], [0072] and [0090], Hughes teaches determining if a license has expired). The combination of teachings between Hughes and Thomas does not specifically disclose a second license; and disclose controlling execution of the second application in accordance with a second expiration restriction, the second expiration restriction being specific to the licensing object, corresponding to the second application, and being distinct from the expiration restriction as claimed. However, Tyamagondlu does disclose
a second license; and disclose controlling execution of the second application in accordance with a second expiration restriction, the second expiration restriction being specific to the licensing object, corresponding to the second application, and being distinct from the expiration restriction (paragraphs [0008], [0047] and [0048], Tyamagondlu teaches multiple licenses in a license file with an expiration.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Hughes with the teachings of Tyamagondlu for controlling execution of the second application in accordance with a second expiration restriction because this would increase flexibility and improve user experience.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hughes and Thomas as applied to claim 11 above, and further in view of Uchibori (U.S. Pub. No. 2019/0188362).
As to claim 14, the combination of teachings between Hughes and Thomas disclose the method of claim 11. The combination of teachings between Hughes and Thomas does not specifically disclose comprising verifying the licensing object corresponds to a specific computer system, wherein execution of the application is to be performed by the specific computer system as claimed. However, Uchibori does disclose
comprising verifying the licensing object corresponds to a specific computer system, wherein execution of the application is to be performed by the specific computer system (paragraph [0006] and Abstract, Uchibori teaches an application license is assigned to a specific device.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Hughes with the teachings of Uchibori for verifying the licensing object corresponds to a specific computer system because this would increase security.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hughes and Thomas as applied to claim 11 above, and further in view of Braddy (U.S. Pub. No. 2015/0161691).
As to claim 15, the combination of teachings between Hughes and Thomas disclose the method of claim 11 comprising: 
determining that the license to the application is valid based on the licensing object before the determining that the license to the application has expired (paragraphs [0071], [0072] and [0090], Hughes teaches determining if a license has expired or not); 
allowing execution of the application based on the determining that the license to the application is valid (paragraphs [0071], [0072] and [0090], Hughes teaches software is allowed to execute if the license is not expired.). The combination of teachings between Hughes and Thomas does not specifically disclose applying the expiration restriction to the allowed execution of the application in response to determining that the license to the application has expired as claimed. However, Braddy does disclose
applying the expiration restriction to the allowed execution of the application in response to determining that the license to the application has expired (paragraph [0013], Braddy teaches determining if an executing program has a corresponding license expire and if so, stopping the application.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hughes with the teachings of Braddy for applying the expiration restriction to the allowed execution of the application because this would increase security and ensure proper compensation for a licensor.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gan et al. (U.S. Pub. No. 2013/0151861) in view of Thomas et al. (U.S. Pub. No. 2005/0114234) in view of Chen et al. (U.S. Pub. No. 2008/0300887 and hereinafter referred to as Chen).
As to claim 6, Gan discloses a non-transitory computer-readable medium to store machine-readable instructions that, when executed by a processor (paragraphs [0020]-[0023], Gan teaches media storing modules for execution by a processor), cause the processor to: 
decrypt a licensing object, the licensing object indicating a time (paragraphs [0009], [0011], [0013]-[0015] and Fig. 2, Gan teaches decrypting a license file where the license file has an expiration date); 
determine that the time has expired (paragraphs [0009], [0011], [0013]-[0015] and Fig. 2, Gan teaches determining if the expiration date has been met); and 
modify control of an application based on the determination and based on a restriction, and the restriction corresponding to the time (paragraphs [0009], [0011], [0013]-[0015] and Fig. 2, Gan teaches either permitting or preventing software execution based on the license including the expiration date.). Gan does not specifically disclose multiple times and the restriction being described in the licensing object as claimed. However, Thomas does disclose
the restriction being described in the licensing object (paragraph [0033], Thomas teaches an action is described in a license to take upon expiration.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gan with the teachings of Thomas for having the restriction being described in the licensing object because this would improve security and flexibility.
The combination of teachings between Gan and Thomas does not specifically disclose multiple times as claimed. However, Chen does disclose
multiple times (paragraphs [0017], [0023], [0024], and [0027], Chen teaches a license has an expiration time and a grace period time.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Gan with the teachings of Chen for having multiple times because this would improve flexibility and user experience.
As to claim 16, the combination of teachings between Gan, Thomas and Chen disclose the non-transitory computer-readable medium of claim 6, wherein the computer-readable instructions, when executed by the processor, cause the processor to: 
determine that a second time of the multiple times has expired (paragraphs [0017], [0023], [0024], [0027] and Fig. 2, Chen teaches determining the grace period has expired); and 
modify control of the application based on the determination and based on a second restriction, the second restriction corresponding to the second time (paragraphs [0017], [0023], [0024], [0027], [0030] and Fig. 2, Chen teaches stopping usage based on the grace period expiring.).
Examiner supplies the same rationale for the combination of the references as in claim 6 above.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gan, Thomas and Chen as applied to claim 6 above, and further in view of Bangalore et al. (U.S. Pub. No. 2020/0183772 and hereinafter referred to as Bangalore).
As to claim 7, the combination of teachings between Gan, Thomas and Chen disclose the non-transitory computer-readable medium of claim 6. The combination of teachings between Gan, Thomas and Chen does not specifically disclose wherein to modify control of the application includes to disable a feature of the application as claimed. However, Bangalore does disclose
wherein to modify control of the application includes to disable a feature of the application (paragraph [0044], Bangalore teaches if a license expires, disabling one or more features of an application.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Gan with the teachings of Bangalore for disabling a feature of the application because this would allow for fine-grained control, thus improving flexibility and user experience.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gan, Thomas and Chen as applied to claim 6 above, and further in view of Paulino et al. (U.S. Pub. No. 2012/0204270 and hereinafter referred to as Paulino).
As to claim 8, the combination of teachings between Gan, Thomas and Chen disclose the non-transitory computer-readable medium of claim 6. The combination of teachings between Gan, Thomas and Chen does not specifically disclose wherein to determine that the time has expired includes to send a message to a systems administrator as claimed. However, Paulino does disclose 
wherein to determine that the time has expired includes to send a message to a systems administrator (paragraphs [0038]-[0039], Paulino teaches sending a message to an administrator about an expired license.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Gan with the teachings of Paulino for sending a message to a systems administrator because this would improve user experience.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gan, Thomas and Chen as applied to claim 6 above, and further in view of Hannsmann (U.S. Pub. No. 2006/0031222).
As to claim 9, the combination of teachings between Gan, Thomas and Chen disclose the non-transitory computer-readable medium of claim 6. The combination of teachings between Gan, Thomas and Chen does not specifically disclose wherein the computer- readable instructions, when executed by the processor, cause the processor to store usage data regarding a use of the application in response to determining that the time has expired as claimed. However, Hannsmann does disclose
wherein the computer-readable instructions, when executed by the processor, cause the processor to store usage data regarding a use of the application in response to determining that the time has expired (paragraph [0042], Hannsmann teaches tracking content usage after expiration of a license.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Gan with the teachings of Hannsmann for storing usage data regarding a use of the application in response to determining that the time has expired because this would allow a licensor to track additional usage, thus ensuring proper compensation while allowing customers to continue uninterrupted usage, thus also improving user experience.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gan, Thomas and Chen as applied to claim 6 above, and further in view of Eksten et al. (U.S. Pub. No. 2018/0329693 and hereinafter referred to as Eksten).
As to claim 10, the combination of teachings between Gan, Thomas and Chen disclose the non-transitory computer-readable medium of claim 6. The combination of teachings between Gan, Thomas and Chen does not specifically disclose wherein the licensing object is from a pool of licensing objects as claimed. However, Eksten does disclose
wherein the licensing object is from a pool of licensing objects (paragraphs [0093] and [0302], Eksten teaches a pool of licenses.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Gan with the teachings of Eksten for having a pool of licensing objects because this would increase flexibility and improve user experience.

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 17 recites, inter alia, “wherein the restriction is a first restriction of multiple restrictions, the multiple restrictions being described in the licensing object, and the multiple restrictions corresponding to the time.” While the prior art does disclose multiple expirations and restrictions in the licenses, the prior art is not considered to disclose the multiple restrictions in combination with the other limitations. Therefore, claim 17 is considered to contain allowable subject matter over the prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kinsley et al. (U.S. Pub. No. 2007/0026942) – cited for teaching a license document that has an expiration that supersedes all expiration dates for licenses and also a grace period – paragraph [0013]

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS J PLECHA/Examiner, Art Unit 2438